*722Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered May 2, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s request to introduce the grand jury testimony of a witness who had since become unavailable to testify at trial. Evidence of this type “must be admitted when it is material, exculpatory and has sufficient indicia of reliability” (People v Stultz, 2 NY3d 277, 286 [2004]). Although the unavailable witness’s testimony did carry sufficient indicia of reliability (see People v Robinson, 89 NY2d 648, 656-657 [1997]; People v Arce, 309 AD2d 1191, 1192 [2003]), it was nevertheless properly excluded by the trial court because, even if believed, it was neither material nor exculpatory (see People v Robinson, supra at 654-655; People v Douglas, 304 AD2d 458, 459 [2003]). Krausman, J.P., Mastro, Spolzino and Fisher, JJ., concur.